LONG, J.,
dissenting.
I would affirm the judgment of the Appellate Division upholding the EIC for the reasons expressed in the thorough and thoughtful opinion of Judge Cuff. 321 N.J.Super. 186, 728 A.2d 323 (1999). The issue here is straightforward: whether N.J.S.A. 40:14B-22.1, a statute that the majority acknowledges is “ambiguous and susceptible to more than one interpretation,” ante at 300, 753 A.2d at 679, can sustain the construction impressed upon it by the Passaic County Utilities Authority (PCUA), the Local Finance Board (LFB), the Department of Environmental Protection (DEP) and the Appellate Division. In my view it can, and I would thus adopt the Appellate Division’s statutory analysis.
What this ease boils down to is a parsing of the language of N.J.S.A. 40:14B-22.1 addressing who can be burdened with a service charge. The exact language is as follows:
Such solid waste service charges may be charged to and collected from any municipality or any person contracting for such use or services or from the owner or occupant, or both of them, of any real property, from or on which originates or has originated any solid waste to be treated by the solid waste system of the authority.
[N.J.S.A 40:14B-22.1 (emphasis added).]
*308One side focuses on the words “to be treated,” contending that they allow a service charge only upon those whose present or past waste is to be treated in the future, in other words, present users, of which there are none. The other focuses on the “originates or has originated” language, arguing that it includes in the category of payors anyone who was a past user of the system (i.e., one who owns property that, at some prior time, produced waste to be treated by the system).
To be sure, decent arguments can be constructed on either side of this issue, although neither is flawless. That is what happens when a statute is ambiguous. The Appellate Division took one plausible approach. In doing so, it persuasively observed that the decision in Airwick Indus., Inc. v. Carlstadt Sewerage Auth., 57 N.J. 107, 113-114, 270 A.2d 18 (1970), on which the majority’s entire statutory analysis is predicated, “provides more support for the PCUA’s position than plaintiffs position” and “recognizes the need to cover debt occasioned by withdrawal or cessation of activities.” In re Passaic County Utilities Authority, supra, 321 N.J.Super. at 205, 728 A.2d 323.
The Appellate Division decision honors the interpretation by the executive branch, as articulated by the PCUA, the LFB and the DEP, and has the effect of carrying out the LFB’s mission of averting a debt crisis. There is no reason why we should adopt an equal (not better) interpretation that would have the effect of creating a fiscal emergency and compelling legislative intervention.
I note that there was a flurry of ambiguous legislative activity when this problem surfaced; bills that can support either side of the legislative intent argument were proposed. See, e.g., “Assembly Panel Stymied Over Waste Flow Control Laws,” The Record, May 13, 1997. However, as soon as the EIC remedy was crafted, legislative attempts at addressing the problem essentially ceased. Unlike the majority, I am not willing to assume that the Legislature’s inaction resulted from its view of the problem as complex and intractable.
*309On the contrary, I believe it is fair to assume that if the Legislature thought the EIC remedy was either inadvisable or unauthorized, it would have stepped in and taken action. Presumably, the reason it did not do so is that it viewed the EIC remedy as an appropriate and lawful approach to the stranded debt problem, thus making legislative ratification unnecessary. That point is all the more compelling in the face of the notable absence in the majority opinion of even a hint that the EIC remedy is beyond the Legislature’s power. If it is not, all that the majority opinion can accomplish is the creation of a fiscal catastrophe, with forced legislative action, followed potentially by the same EIC remedy that is now before us. No good end will be served by such a process. The majority may hope that the Legislature will take a different course, but such a hope does not justify its decision to invalidate one viable approach to the problem — charging those who were in the consumer pool and for whom provisions had to be made when the planning costs for the waste disposal facility were incurred.
The majority holds that the stranded debt problem probably was not contemplated by the Legislature when it enacted N.J.S.A. 40:14B-22.1, and that the Appellate Division shoehorned it into a statutory scheme that it was never meant to address. That may well be so. However, on repeated occasions, we have interpreted constitutional and statutory provisions to accommodate necessary solutions to present-day problems, even though those problems may have been unanticipated at the time the provisions were enacted. See Whelan v. New Jersey Power & Light Co., 45 N.J. 237, 251, 212 A.2d 136 (1965) (noting that although Legislature likely did not contemplate type of agreement at issue, the Court ought not assume that Legislature intended its grant of authority to enter such agreements to be constrained by the state of technology at the time of enactment). It is a bedrock canon of statutory construction that a court will search for ways to uphold the actions of the coordinate branches of government, particularly when agency expertise is involved. See, e.g., Smith v. Penta, 81 N.J. 65, 75, 405 A.2d 350 (1979) (“It is the settled rule of judicial *310policy in this jurisdiction that a legislative enactment will not be declared void unless its repugnancy to the Constitution is so manifest as to leave no room for reasonable doubt.”); Mayflower Sec. Co. v. Bureau of Securities, 64 N.J. 85, 92-93, 312 A.2d 497 (1973) (confirming that review of agency findings is limited to determining whether findings are supported by sufficient credible evidence, giving due regard to agency’s expertise). We should not reject such precedent here.
Chief Justice PORITZ and Justice VERNIERO join in Justice LONG’s opinion.
For reversal — Justices O’HERN,'STEIN, COLEMAN and Judge PRESSLER, temporarily assigned — 4.
For affirmance — Chief Justice PORITZ and Justices LONG and VERNIERO — 3.